Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2005

In Re: Bullock
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3139




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Bullock " (2005). 2005 Decisions. Paper 510.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/510


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-341                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3139
                                   ________________

                              IN RE: MONROE BULLOCK,

                                                 Petitioner.
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                  District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 98-cv-05023)
                     District Judge: Honorable James McGirr Kelly
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   August 18, 2005

        Present: SLOVITER, FUENTES AND NYGAARD, CIRCUIT JUDGES

                               (Filed September 21, 2005 )
                               _______________________

                                       OPINION
                               _______________________
PER CURIAM

       Petitioner Monroe Bullock petitions this Court for a writ of mandamus directing

the District Court to impose a reduced sentence on his conviction for conspiracy to

distribute cocaine base. Bullock’s petition appears to be an attempt to file a successive

motion under 28 U.S.C. § 2255. Thus, we will deny the petition.

                                          I.

       Bullock has previously pursued direct and collateral review in this Court. We
affirmed his judgment of conviction and sentence in 1997. See United States v. Bullock,

C.A. No. 96-1639 (3d Cir. Sept. 18, 1997). He then filed his first motion under 28 U.S.C.

§ 2255 in 1998, which the District Court denied. We denied a certificate of appealability.

United States v. Bullock, C.A. No. 99-1175, Order (3d Cir. Oct. 27, 1994). In 2001,

Bullock filed his first application for permission to file a second or successive § 2255

motion, which we also denied. In re Bullock, C.A. No. 01-2655, Order (3d Cir. Aug. 29,

2001).

                                           II.

         On June 22, 2005, Bullock filed the instant mandamus request raising two

arguments: (1) the District Court found facts not supported by the record; and (2) the

District Court erred in enhancing his sentencing score based on a finding that Bullock

used a firearm in connection with a drug offense.

         A writ of mandamus is an extraordinary remedy which should be invoked rarely.1

See Kerr v. United States Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 402 (1976).

Bullock must show that he has an indisputable right to the writ and that there exists no

other adequate remedy. See Haines v. Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992).

         A § 2255 motion is the presumptive means for a federal prisoner to challenge the

fact or duration of a conviction or sentence, unless such a motion would be “inadequate

or ineffective to test the legality of his detention.” Okereke v. United States, 307 F.3d

   1
     We have jurisdiction under 28 U.S.C. § 1651 and Federal Rule of Appellate
Procedure 21(a).

                                                 2
117, 120 (3d Cir. 2002); 28 U.S.C. § 2255 ¶ 5. A § 2255 motion is inadequate or

ineffective only when “some limitation of scope or procedure” prevents a movant from

receiving an adjudication of his claim. Cradle v. United States ex rel. Miner, 290 F.3d

536, 538 (3d Cir. 2002). Section 2255 is not “inadequate or ineffective” merely because

the sentencing court previously denied relief or because the gatekeeping provisions of §

2255 make it difficult to pursue a successive motion. Id. at 539; see also In re Dorsainvil,

119 F.3d 245, 251 (3d Cir. 1997).

       Upon thoroughly reviewing Bullock’s request, we find that he directly challenges

the fact of his conviction and the duration of his sentence. He thus fails to show that

there exists no other adequate remedy. We recognize that Bullock would not now be

entitled to file a second or successive § 2255 motion raising the instant claims. See 28

U.S.C. § 2255 ¶ 7. However, as explained in Cradle, just because Bullock cannot meet

the stringent standards of the revised § 2255 does not mean that he may now pursue his

claims through a request for a writ of mandamus.

       Accordingly, his petition for a writ of mandamus will be denied.




                                             3